Citation Nr: 0213656	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for antecubital vein, 
left, and excision cavernous hemangioma, subcutaneous tissue 
of the thorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  In June 1955, the RO denied service connection for an 
antecubital vein, left, and for excision of a cavernous 
hemangioma, finding that surgery in service constituted 
corrective surgery for a congenital condition.  

2.  In July 1995, the RO notified the veteran of the adverse 
decision; however, the veteran did not appeal that decision.  

3.  Evidence received since June 1955 is not so significant 
that it must be considered in order to fairly address the 
merits of the claim.  


CONCLUSION OF LAW

The evidence received since the June 1955 rating decision, 
which denied service connection for an antecubital vein, 
left, and for excision of a cavernous hemangioma, is not new 
and material, and the veteran's claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that an entrance examination 
March 1953 revealed an enlarged antecubital vein, left.  
Subsequently, in August 1953, the veteran presented 
complaints of a lump over the lateral pectoral fold for four 
days.  X-ray examination revealed one possibly three 
phleboliths in the soft tissue of the left upper arm; the 
area was otherwise negative.  The veteran then underwent 
excision of a chest wall node that appeared to be a lipoma; 
he presented a history of marked vascular markings in the 
area since birth.  According to treatment notes, the removed 
lipoma contained a plexus of veins.  The diagnosis was 
cavernous hemangioma, subcutaneous tissues of thorax.  
According to a September 1953 report of a medical officer, 
the cavernous hemangioma existed prior to service.  

In June 1955, the RO denied service connection for an 
antecubital vein, left, and for excision of a cavernous 
hemangioma, finding that surgery in service constituted 
corrective surgery for a congenital condition.  In July 1995, 
the RO notified the veteran of the adverse decision; however, 
the veteran did not appeal that decision.

In April 2000, the veteran filed a claim for tumors in 
service that he believed had been thereby aggravated.  He 
indicated in a statement appended to his claim that a 
disorder was diagnosed after service, that treating 
physicians in service failed to identify this disorder, and 
that the disorder was made worse during service.  In May 
2001, the veteran presented testimony that reiterated these 
contentions.  In August 2001, he submitted the June 2001 
letter of a private physician who indicated that that the 
veteran suffers from neurofibromatosis and that it is 
possible that putting stress on the arm or the shoulder in 
the past could have caused damage.  

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The June 1955 decision is final.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.  A final decision may 
be reopened based upon submission of new and material 
evidence.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  This standard has 
not been met.

The RO's original denial was premised upon a determination 
that the veteran's disability consisted of a congenital 
disorder that existed prior to service and that treatment in 
service constituted corrective surgery.  See 38 C.F.R. 
§ 3.306(b)(1)(the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service).  

Evidence submitted by the veteran since the June 1955 
decision does not tend to show aggravation of the disease for 
which he was treated in service.  Although the veteran 
submitted a statement by a physician, that statement reflects 
only that the veteran suffers from neurofibromatosis and that 
it falls within the realm of possibility that putting stress 
on the veteran's arm or shoulder could have caused damage.  
Not only is the physician's statement to speculative to have 
probative value, see Davis v. West, 13 Vet. App. 178, 185 
(1999); Morris v. West, 13 vet. App. 94, 97 (1999); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999); Winsett v. West, 11 
Vet. App. 420, 424 (1998); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), the statement fails to address whether a 
disorder present during service was aggravated or incurred 
therein.  Nowhere in that statement, for instance, does that 
physician posit a stress or injury in service as a potential 
culprit, referring, instead, to a hypothetical event that 
could have had impact upon the veteran's disease at 
unidentified point in the past.  This information is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  New and material 
evidence has not been submitted, and the veteran's claim must 
be denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim, at least with respect to 
the duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statement of the case, as well as in a letter notifying the 
veteran of the enactment of the VCAA, of the type of evidence 
needed to substantiate his claim.  Furthermore, VA has 
obtained all existing pertinent evidence identified by the 
appellant.  

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

